                        IN THE UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF ALASKA


    JACK T. ROBERSON III,
                             Plaintiff,
       vs.
                                                  Case No. 3:19-cv-00228-TMB
    YVONNE LAMOUREUX, et al.,

                             Defendants.


                                   ORDER OF DISMISSAL

          On August 21, 2019, Jack T. Roberson III filed a Complaint under the Civil

Rights Act, 42 U.S.C. § 1983, and paid the filing fee for his case. 1 Mr. Roberson

has also filed a “Notice of Invocation and Claims Under Court Rules,” stating that

he “would not be serving the opposing party with [his] filings … until this complaint

is amended under Federal Rule 15 (invoked), so service of process under Civil

Rule 4(M) (invoked) will be satisfied after amendment by way of right.” 2

Mr. Roberson brought suit against two Alaska Superior Court judges in their

personal and official capacities, 3 and he sought an order requiring defendants to

“amend court order for relief and to stop violating civil rights.” 4



1   Docket 1.
2   Docket 2.
3   Docket 1 at 2.
4   Id. at 7.




                Case 3:19-cv-00228-TMB Document 4 Filed 12/02/19 Page 1 of 2
         The Court issued an Order Regarding Amended Complaint informing

Mr. Roberson of the deficiencies in his complaint, including that the federal courts

are not appellate courts for state court action and judges are absolutely immune

from suit. 5 The Court gave leave to amend and instructed Mr. Roberson he had:

                until October 15, 2019 to file one of the following: a. First
                Amended Complaint, on this Court’s form, in which Mr.
                Roberson states viable, timely federal claim(s) against
                appropriate state actors after correcting each of the
                deficiencies explained in this Order, and requests
                appropriate relief; OR b. Notice of Voluntary Dismissal,
                informing the Court that Mr. Roberson no longer wishes
                to pursue his lawsuit, resulting in the dismissal of the
                entire action.


         Mr. Roberson has neither filed a First Amended Complaint, nor a Voluntary

Dismissal. Mr. Roberson has not complied with the Court’s Order and has not

further prosecuted the case.

         Accordingly, the Court DISMISSES the action for failure to abide by the

Court’s prior order.

         IT IS SO ORDERED.

         DATED at Anchorage, Alaska, this 2nd day of December, 2019.


                                                  /s/ Timothy M. Burgess
                                                  TIMOTHY M. BURGESS
                                                  UNITED STATES DISTRICT JUDGE




5   Docket 3.

3:19-cv-00228-TMB, Roberson v. Lamoureux, et al.
Order of Dismissal
Page 2 of 2
           Case 3:19-cv-00228-TMB Document 4 Filed 12/02/19 Page 2 of 2
